1
                                                                            JS-6
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10   Alexander Herd et al.,                       Case No. ED CV 18-01244-AB (SPx)
11                   Plaintiffs,
12                                                ORDER OF DISMISSAL FOR
     v.
13                                                LACK OF PROSECUTION
     County of San Bernardino et al.,             WITHOUT PREJUDICE
14
                     Defendants.
15                                                (PURSUANT TO LOCAL RULE 41)
16
17
18
19
20
           On September 14, 2018, the Court issued an Order to Show Cause why this case
21
     should not be dismissed for lack of prosecution. A written response to the Order to
22
     Show Cause was ordered to be filed no later than October 5, 2018. No response having
23
     been filed to the Court’s Order to Show Cause,
24
           //
25
           //
26
           //
27
           //
28
                                             1.
1          IT IS ORDERED AND ADJUDGED that the above-entitled case is dismissed,
2    without prejudice, for lack of prosecution and for failure to comply with the orders of
3    the Court, pursuant to Local Rule 41.
4
5
     Dated: October 11, 2018         _______________________________________
6                                    THE HONORABLE ANDRÉ BIROTTE JR.
7                                    UNITED STATES DISTRICT COURT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2.
